Exhibit 10.1

LOGO [g30350comerica_logo.jpg]     Amendment to Note

 

 

This Amendment to Note (“Amendment”), made, delivered, and effective as of
May 5, 2010, by and between MANITEX, INC.

(“Borrower”) and COMERICA BANK (“Bank”).

WHEREAS, Borrower and Bank are parties to that certain Master Revolving Note in
the original principal amount of $20,500,000 dated July 9, 2009 (“Note”); and

WHEREAS, Bank and Borrower desire to amend the Note as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Amendment, Borrower and Bank agree as follows:

 

1. The definition of “Applicable Margin” in the Note is amended by deleting the
figure “two percent (2%) per annum” where it appears therein and replacing it
with “one and one-half percent (1.50%) per annum”.

 

2. The execution of this Amendment shall not be deemed to be a waiver of any
Default or Event of Default.

 

3. All the terms used in this Amendment which are defined in the Note shall have
the same meaning as used in the Note, unless otherwise defined in this
Amendment.

 

4. This Amendment is not an agreement to any further or other amendment of the
Note.

 

5. Borrower expressly acknowledges and agrees that except as expressly amended
in this Amendment, the Note, as amended, remains in full force and effect and is
ratified, confirmed and restated.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date set forth above.

 

MANITEX, INC.     COMERICA BANK

By:

 

/s/ David H. Gransee

    By:  

/s/ James Goudie

lts:

 

VP & CFO

   

lts:

 

VP & AGM

CONSENT

The undersigned consents to the foregoing amendment as of the date thereof.

 

    MANITEX INTERNATIONAL, INC.       By:  

/s/ David H. Gransee

     

lts:

 

VP & CFO

 